Citation Nr: 0406288	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus, right 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim for 
entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) in 
November 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of The Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.

In light of the discussion as set forth in the remand 
portion, the Board has styled the issues as reflected on the 
title page.

The issues of entitlement to service connection for hearing 
loss and tinnitus, right ear, and hypertension, will be 
addressed in a later decision and are discussed in the remand 
portion of this decision.  These issues on appeal are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss, for 
which he wears hearing aids.

2.  An April 1996 rating decision found the veteran's claim 
for service connection for defective hearing, left ear, not 
well grounded.

3.  A September 1996 Board decision found the veteran's claim 
for hearing loss, left ear, well grounded but denied service 
connection on the basis that it was not noted in service or 
during the post-service presumptive period, and it was not 
diagnosed until decades after service.

4.  The Board decision of September 1996 was not timely filed 
or otherwise successfully challenged and is final.

5.  Evidence submitted since the September 1996 Board 
decision, when considered either alone or in connection with 
the other evidence of record assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the appellant's claim of entitlement to service 
connection for hearing loss, left ear.


CONCLUSION OF LAW

New and material evidence to reopen a claim for entitlement 
to service connection for hearing loss, left ear, has not 
been received.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In response to the veteran's March 2001 application to reopen 
his previously denied claim, the RO, in a March 2001 letter 
(letter), provided the VCAA notice to the veteran as required 
by the provisions of the VCAA.  The letter informed the 
veteran that, as a result of the prior denial of his claim, 
he was filing to reopen a prior denial and that submission of 
new and material evidence is required to reopen a previously 
denied claim.  The letter explained what type evidence would 
meet the new and material evidence criterion and the type 
evidence the veteran needs to submit to support his claim.  
As to who would obtain what evidence, the letter informed the 
veteran to submit to the RO any evidence which meets the 
criterion, which informed the veteran he was expected to 
obtain and submit any evidence he desired considered.  The 
letter also explained the benefit to the veteran of his 
submitting any evidence he desired considered within the 
preferred 60 days of the date of the letter, as opposed to 
the one-year period granted by the statute.  He also was 
informed of the team to which his claim was assigned and the 
telephone number for reaching the RO.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, ___ Vet. App. ___, No. 01-944 (January 13, 2004).

As for the duty to assist, the veteran did not submit any 
evidence not already of record.  The RO considered the 
evidence of record and determined no further assistance was 
indicated, i.e., an audiology examination, and adjudicated 
the veteran's claim.  In light of the fact of the medical 
evidence already of record, and the fact that neither the 
veteran nor his representative has identified any additional 
medical nexus evidence or information which could be obtained 
to substantiate the claim, the Board finds the duty to assist 
in this case did not extend to an audiology examination.

The Board finds that VA has complied with the VCAA duty to 
assist the veteran with the development of his claim.  38 
C.F.R. § 3.159(c) (2003).

Historically, the Board, in the September 1996 decision, 
considered all of the evidence of record since the veteran's 
discharge from active service, to include his 1976 diagnosis 
of sudden onset of hearing loss due to unknown etiology.  The 
Board, after accepting the veteran's account of incurrence 
under the 38 U.S.C.A. § 1154(b) (West 2002) exception, 
determined that there was no competent medical evidence to 
connect the veteran's hearing loss with his military service.

The veteran's testimony at the November 2003 VTC essentially 
tracked with his assertions throughout the history of his 
quest for service connection.  The only "new" evidence is a 
compilation of some biographies of sailors who served aboard 
the USS Key, one of the two vessels to which the veteran was 
assigned, and an undated statement from one of the veteran's 
crewmates aboard the USS New York.  This information was 
submitted into the record at the November 2003 VTC.  
Parenthetically, the veteran and his representative waived 
initial RO consideration of this information.  Transcript 
(T), p. 3.  The veteran's son testified as to his veracity 
and the fact that he has struggled with his hearing loss over 
the years.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 7104 (West 2002).  

New and material evidence is evidence not previously of 
record that bears "directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  

The United States Court of Appeals for Veterans Claims has 
held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The veteran and his representative continue to assert that, 
considering the veteran's combat service where he experienced 
acoustical trauma, he is entitled to service connection via 
his receipt of the benefit of the doubt.  The Board notes 
this contention but is constrained to disagree with and 
reject it.  While the combat exception may be considered 
sufficient to establish that an injury or disease was 
incurred in service, it does not vitiate the requirement for 
medical evidence of a nexus between a current disability and 
military service.  Collette v. Brown, 82 F.3d 389, 392-93 
(1996); Arms v. West, 12 Vet. App. 188-194-95 (1999).

The September 1996 Board decision found no evidence of a 
medical nexus, and the veteran's submissions since that 
decision do not provide any evidence of the required medical 
nexus.  In fact, all of the veteran's submissions do no more 
than show he has hearing loss in his left ear.  As such, this 
evidence is not so significant, even when combined with the 
evidence already of record, that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
38 C.F.R. § 3.156 (2001).  Therefore, the state of the 
evidence is not in equipoise, whereby the veteran receives 
the benefit of the doubt.  The preponderance of the evidence 
entirely is against a finding that new and material evidence 
has been received.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for hearing loss, left ear, 
has not been received.  The appeal is denied.


REMAND

Entitlement to service connection for hearing loss, right ear 
and hypertension.

Historically, in October 1991, the RO received the veteran's 
claims for entitlement to service connection for hearing 
loss, right ear, and hypertension.  A May 1992 rating 
decision denied these claims.  A June 1993 Board decision 
found the veteran's claims well grounded, which was the then 
prevailing standard of initial review.  See 38 U.S.C.A. 
§ 5107(a) (West 1991), but affirmed the May 1992 rating 
decision on the basis that there was no evidence that either 
disorder existed during the veteran's service or within the 
presumptive one-year period after discharge.  The 1993 Board 
decision also found that new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for hearing loss, left ear, had not been received.  After his 
June 1993 Motion For Reconsideration of the 1993 Board 
decision was denied in February 1994,  see 38 U.S.C.A. § 7103 
(West 1991); 38 C.F.R. § 20.1000 (1994), the veteran appealed 
to the Court of Veterans Appeals (subsequently renamed the 
U.S. Court Of Appeals For Veterans Claims) (Court).  

The Court, in a June 1995 decision, held the veteran's claims 
were not well grounded, vacated the June 1993 Board decision, 
and remanded the case to the Board for further review 
consistent with the Court's decision.  The Court further held 
that the Board erred in considering the veteran's left ear 
hearing loss claim under the criteria of new and material 
evidence.  The Court earlier had held that a finding of not 
well grounded is a finding that no claim exists; therefore, 
under such circumstances, there is no claim in existence to 
reopen.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Glynn v. Brown, 6 Vet. App. 523, 528 (1994).  Consequently, 
the Court also vacated the Board's decision as to the left 
ear hearing loss, which, as set forth above, eventually was 
the subject of a final decision on the merits.

An October 1995 Board decision implemented the Court's 
decision.  In compliance with the Court's decision, the 
October 1995 Board decision dismissed the veteran's appeal of 
the right ear hearing loss and hypertension decisions and 
directed the RO to vacate the May 1992 rating decision, 
insofar as it denied service connection for hearing loss, 
right ear, and hypertension.  The RO issued an April 1996 
rating decision to comply with the Board's direction.

As concerns the claims for hearing loss, right ear, and 
hypertension, however, and as reflected in the April 1996 
rating decision, those claims were held to be not well 
grounded.  When the veteran again applied for service 
connection for hearing loss in August 2000, a September 2000 
rating decision denied the claim on the basis that the 
veteran did not submit new and material evidence sufficient 
to reopen the claim.  A May 2001 rating decision continued 
the denial on that basis, to include denial of entitlement to 
service connection for hypertension on the same basis, after 
consideration under the VCAA.  The statement of the case 
(SOC), styles the issues as whether there is new and material 
evidence to reopen the hearing loss, right ear, and 
hypertension, claims.  The Board notes no record of a final 
decision on the merits as concerns the issues of hearing 
loss, right ear, and hypertension, since the June 1995 Court 
decision.

In light of the Court's 1995 decision, and its holdings in 
Reyes v. Brown and Glynn v. Brown, both supra, and the other 
procedural developments in this case, the Board finds 
improper, the RO's adjudication of the veteran's claims for 
service connection for hearing loss, right ear, and 
hypertension, should be considered on the merits.

Entitlement to service connection for tinnitus, right ear. 

The veteran testified at the VTC that he was assigned to the 
USS New York, and that his assigned duty was a gunner and 
gunner's mate.  Further, that during operations in support of 
the landings and battles at Iwo Jima and Okinawa, the firing 
was constant, and he had no ear protection.  He also related 
the impact of a suicide plane striking the ship at midline.  
T, pp. 7-9, 18-19.  The veteran related that he experienced 
constant ringing in his ears when he was discharged, and he 
still has it.  T, p. 15.

The veteran's May 1946 Report of Physical Examination for 
discharge reflects a scar on the right ear drum, for which he 
is service connected, but notes no other defects or 
abnormalities as concerns his ears.  A March 1992 VA 
Consultation Sheet reflects a diagnosis of tinnitus without 
any comment as to etiology.  The Board notes, however, that 
the March 1991 Medical Examination Report does not reflect an 
entry in Block 33A, ears.

The veteran's personnel records reflect he served aboard the 
battleship, USS New York from November 1944 to April 1946.  
Naval Historical Records confirm the USS New York's 
involvement in the battles of Iwo Jima and Okinawa and that, 
during the battle of Okinawa, it was struck by an enemy 
suicide plane.

Historically, a June 2000 rating decision denied the 
veteran's claim as not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), became effective after the veteran filed his 
claim.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the requirement that a claim be well grounded in 
order to receive assistance.  See 38 U.S.C.A. § 5107(a) (West 
2002).  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).

In an April 2002 letter (letter), the RO informed the veteran 
of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183.  The letter informed the veteran that, the prior denial 
notwithstanding, the RO would again review his claim under 
the aegis of the VCAA.  A June 2002 rating decision again 
denied the veteran's claim without rendering any further 
assistance other than having requested that he submit any 
additional evidence he may have.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  The veteran has testified under oath as 
to his combat service, which is confirmed by his personnel 
records.  Further, he also submitted the lay statement of a 
shipmate, who relates his, the veteran's, and other 
crewmates' gunnery duty without ear protection, and that 
complaints about the lack of ear protection were futile.  
Therefore, there is competent credible evidence that the 
veteran was subjected to acoustical trauma during his 
military service.  The so called combat exception, however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service.  Collette 
v. Brown, 82 F.3d at 392-93; Arms v. West, 12 Vet. App. at 
194-95.

As noted above, the March 1991 consultation does not reflect 
a medical opinion of the etiology of the veteran's tinnitus.  
The Board finds the VCAA duty to assist in this case includes 
an appropriate medical examination for a medical opinion on 
the etiology of the veteran's tinnitus.  38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a VCAA letter 
which meets all requirements of the VCAA 
and applicable legal precedents.  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file as 
concerns the issues of entitlement to 
service connection for hearing loss, 
right ear, and hypertension, and whether 
the RO intends to obtain any additional 
information.  As concerns additional 
evidence,  the veteran must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.

2.  After the above is completed, and 
the veteran has submitted any additional 
evidence he desires considered, or 
indicated he has no additional evidence 
to submit, the RO shall provide the 
veteran's claim file to an appropriate 
examiner for review.  Request the 
examiner to render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of at least 50 
percent), that the veteran's currently 
diagnosed hearing loss, right ear, had 
its onset during service or is in any 
other way causally related to service?  
If it is determined that an examination 
is necessary to provide a nexus opinion, 
the RO shall arrange the appropriate 
examination.  Provide the claim file to 
all examiners.  If the reviewer cannot 
render an opinion on a basis other than 
conjecture or mere speculation, please 
state so for the record.

3.  The RO shall arrange an appropriate 
examination to determine the etiology of 
the veteran's tinnitus, right ear, to 
include all appropriate diagnostic 
tests.  Request the examiner to opine as 
to whether it is at least as likely as 
not (i.e., probability of at least 50 
percent), that the veteran's currently 
diagnosed tinnitus, right ear, had its 
onset during service or is in any other 
way causally related to service?  If the 
examiner cannot render an opinion on a 
basis other than conjecture or mere 
speculation, please state so for the 
record.

4.  After all of the above is completed, 
the RO, as concerns the pending claims, 
shall review all of the evidence 
obtained since the last supplemental SOC 
(SSOC) in light of all the other 
evidence of record.  The veteran's 
claims for entitlement to service 
connection for hearing loss, right ear, 
and hypertension, shall be readjudicated 
on a de novo basis.  To the extent that 
any benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




